—Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered March 25, 1993, convicting defendant *926upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
While incarcerated awaiting trial on an unrelated crime, a sealed indictment was handed up against defendant charging him with, inter alia, three separate drug sales to undercover law enforcement personnel. Defendant ultimately pleaded guilty to one count of attempted criminal sale of a controlled substance in the third degree in satisfaction of this indictment. We have examined defendant’s numerous contentions on appeal, including his claims that the counts of the indictment should have been severed and that his constitutional and statutory rights to a speedy trial were abridged, and find them to be without merit.
Cardona, P. J., Mikoll, Crew III, Weiss and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.